EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Sung Chung on 02/07/22.
The application has been amended as follows: 
Replace Claim 1 with the following:
1. A garment comprising: 
 	a front panel comprising a torso portion, a first leg portion and a second leg portion, each extending from the torso portion, and a gusset insert having a longitudinal axis, the gusset insert being expandable from a first state to a second state; and 
a second panel of material positioned adjacent to the front panel and affixed to the front panel at one or more perimeter edges of the second panel of material to form a pocket structure, wherein a first perimeter edge of the one or more perimeter edges forms at least part of a bottom margin of the pocket structure, and wherein the second panel of material comprises a pleat structure that is expandable from a non-expanded state to an expanded state, wherein the pleat structure is in parallel alignment with both the longitudinal axis of the gusset insert and a waist opening of the garment; and
 	wherein the front panel and the second panel of material cooperate to form an opening into the pocket structure, and wherein the opening is sized to receive a ball such that when the ball is received within the pocket structure, a bottom portion of the ball is configured to be positioned adjacent to the pleat structure and causes the pleat structure to expand from the non-expanded state to the expanded state, and wherein when the ball is received within the pocket structure, a portion of the ball corresponding to the ball's greatest circumference is configured to be positioned adjacent to the gusset insert and causes the gusset insert to expand from the first state to the second state.



Cancel Claim 9.

Replace Claim 11 with the following:
 	11. A garment comprising: 
 a first panel of material comprising a torso portion defining at least a waist opening, a first leg portion and a second leg portion, each extending from the torso portion, a first gusset insert that is located at the first leg portion a first distance from the waist opening, the first gusset insert having a first longitudinal axis that is in parallel alignment with the waist opening, and wherein the first gusset insert is expandable from a first state to a second state, and a second gusset insert that is located at the second leg portion the first distance from the waist opening, the second gusset insert having a second longitudinal axis that is also in parallelPage 4 of 12Application No. 16/822,224340728/160283US03DIV Response Filed: 01/18/2022Reply to Office Action of: 12/2/2021alignment with the waist opening, and wherein the second gusset insert is also expandable from the first state to the second state; 
a first pocket structure; and 
 	a second pocket structure, 
 	wherein the first pocket structure comprises a second panel of material affixed to the first panel of material at one or more first perimeter edges of the second panel of material proximate the first gusset insert, the second panel of material comprising a third surface and a fourth surface opposite the third surface, 
 	wherein the fourth surface of the second panel of material is positioned adjacent to the second surface of the first panel of material, 
 	wherein a perimeter edge of the one or more first perimeter edges forms at least part of a first bottom margin of the first pocket structure, 

 	wherein the first pleat structure is located a second distance from the waist opening of the garment, the second distance being greater than the first distance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/            Primary Examiner, Art Unit 3732